Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Javan Moore appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no re*394versible error. Accordingly, we affirm for the reasons stated by the district court. Moore v. Doe, No. 4:06-cv-03167-MBS, 2008 WL 2856979 (D.S.C. July 21, 2008). We deny Moore’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.